Citation Nr: 0416659	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  94-39 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for inflammatory 
arthritis of the right hip, as secondary to the veteran's 
service-connected pulmonary sarcoidosis.

2.  Entitlement to service connection for inflammatory 
arthritis of the shoulders, as secondary to the veteran's 
service-connected pulmonary sarcoidosis.

3.  Entitlement to service connection for inflammatory 
arthritis of the elbows, as secondary to the veteran's 
service-connected pulmonary sarcoidosis.

4.  Entitlement to service connection for inflammatory 
arthritis of the feet, as secondary to the veteran's service-
connected pulmonary sarcoidosis.

5.  Entitlement to service connection for inflammatory 
arthritis of the ankles, as secondary to the veteran's 
service-connected pulmonary sarcoidosis.

6.  Entitlement to service connection for inflammatory 
arthritis of the right wrist, as secondary to the veteran's 
service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran, who had active service from October 1976 to 
November 1982, has been rated as incompetent by the 
Department of Veterans Affairs (VA) since December 1999.  The 
appellant is recognized by VA as her legal custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating actions of the VA Regional Office (RO) in 
New Orleans, Louisiana.

At the time of the first rating action appealed in September 
1991, service connection was in effect for pulmonary 
sarcoidosis, rated 30 percent disabling and 10 percent 
disability evaluations were in effect for hypertension, (and 
as secondary to sarcoidosis), a history of duodenal ulcer 
disease with sarcoid duodenitis, a skin disorder, synovitis 
of the right knee, and synovitis of the left knee.  

Rating actions in May 1993 and October 1994 denied service 
connection for multiple joint disability claimed as secondary 
to pulmonary sarcoidosis or Prednisone(r) taken therefor.  A 
December 1994 rating action granted a temporary total rating 
under 38 C.F.R. § 4.30, following right knee surgery, from 
August 6, 1993, with resumption of a 10 percent schedular 
rating effective October 1, 1993.  A December 1994 memo from 
the service representative set forth a claim for an extension 
of the temporary total rating which was granted (extending 
the entitlement until resumption of a 10 percent schedular 
rating effective May 1, 1994) in a July 1995 decision of the 
hearing officer that presided at a March 1995 RO hearing and 
which also granted entitlement to Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code.  
Thereafter, a June 1997 rating action granted service 
connection for a total left hip replacement rated 10 percent 
disabling, effective April 13, 1995, and assigned a temporary 
total rating under 38 C.F.R. § 4.30 based on a total left hip 
replacement from December 20, 1996, and resumption of a 30 
percent rating effective February 1, 1998.  Service 
connection was also granted for synovitis of each hand and 
Cushing's syndrome (as secondary to sarcoidosis) and 
DeQuervain's disease of the left wrist (as incurred in 
service), with each being assigned a 10 percent rating, 
except for Cushing's syndrome, which was assigned a 
noncompensable rating.

The June 1997 rating action also granted a total rating based 
on individual unemployability, effective December 24, 1990, 
and granted special monthly compensation under 38 U.S.C.A. § 
1114(s) and 38 C.F.R. § 3.350(i) due to the total left hip 
replacement and being housebound, from December 20, 1996 
until February 1, 1998.

While the July 1995 hearing officer's decision and 
supplemental statement of the case of July 1995 listed 12 
issues, in view of the foregoing, including not having filed 
a notice of disagreement to the action granting the requested 
extension of a temporary total rating under 38 C.F.R. § 4.30, 
the issues developed for appellate consideration were 
determined to be those listed below.  

a.  Entitlement to service connection for 
an acquired psychiatric disorder.

b.  Entitlement to service connection for 
a disability of multiple joints, claimed 
as secondary to service-connected 
pulmonary sarcoidosis.

c.  Entitlement to an increased 
evaluation for synovitis of the right 
knee, to include the residuals of 
synovectomy, [then] evaluated as 10 
percent disabling.

d.  Entitlement to an increased 
evaluation for synovitis of the left 
knee, [then] evaluated as 10 percent 
disabling.

e.  Entitlement to an increased 
evaluation for a dermatological 
disability of the face, [then] evaluated 
as 10 percent disabling.

In April 1998, the Board denied an increased rating for 
excoriated acne, prurigo nodularis, and post inflammatory 
hyperpigmentation of the face and remanded the remaining 
issues.  

Following the April 1998 Board remand, no appeal was taken 
from a February 1999 rating action which denied a temporary 
total rating based on need for hospitalization at a private 
medical facility in May and June 1998, during which a lipoma 
was excised from the veteran's left arm and a ganglion cyst 
was excised from her right wrist (since service connection 
was not in effect for those disorders).  The February 1999 
rating action also denied a temporary total rating based on 
need for convalescence following that hospitalization.  Also, 
because the veteran consented in November 1999, a December 
1999 rating action determined that the veteran was 
incompetent for the purpose of handling disbursement of VA 
funds.

The Board issued a determination in June 2000 with respect to 
the issues involving entitlement to an increased evaluation 
for synovitis of the knees and entitlement to service 
connection for an acquired psychiatric disorder.  The Board 
remanded the remaining issue - that of entitlement to service 
connection for a disability of multiple joints claimed as 
secondary to the veteran's service-connected pulmonary 
sarcoidosis.  The purpose of that remand was to obtain 
additional medical information.  The claim has since been 
returned to the Board for review.

It is noted that when the claim came before the Board in 1998 
and 2000, the issue before the Board was characterized as 
entitlement to service connection for disability of multiple 
joints, claimed as secondary to service-connected pulmonary 
sarcoidosis.  However, further reading of the veteran's claim 
suggests that a recharacterization of the issues, as shown on 
the front page of this action, more accurately reflects the 
nature and scope of her claim.  

The issues involving the right wrist, feet, ankles, and 
elbows will be discussed in the Remand portion of this 
action.  As such, those issues are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims seeking entitlement to service 
connection for inflammatory arthritis of the right hip and 
shoulders have been obtained and developed.  

2.  Service-connection has been established for pulmonary 
sarcoidosis.  

3.  The veteran has been diagnosed as suffering from 
inflammatory arthritis of the right hip and shoulders.  

4.  Medical evidence etiologically linking the veteran's 
inflammatory arthritis of the shoulders and right hip with 
her service-connected pulmonary sarcoidosis has been 
presented.  


CONCLUSIONS OF LAW

1.  Inflammatory arthritis of the right hip is the result of 
the veteran's service-connected pulmonary sarcoidosis.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).

2.  Inflammatory arthritis of the shoulders is the result of 
the veteran's service-connected pulmonary sarcoidosis.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that as a result of her pulmonary 
sarcoidosis and the medications she takes for the service-
connected disability, she has developed inflammatory 
arthritis of the shoulders and right hip.  

The record reflects that while the veteran was serving on 
active duty, she was diagnosed as suffering from stage II 
pulmonary sarcoidosis with mild recurrent exacerbations.  
Although she received treatment for this disability, a 
service medical evaluation board concluded that the veteran 
was physically unfit to perform her duties.  She was 
subsequently honorably discharged from the service.  
Following her discharge, the veteran submitted a claim to the 
VA.  In that claim, she requested that service connection be 
granted for pulmonary sarcoidosis.

After the veteran submitted her claim, the RO reviewed her 
medical records and determined that service connection was 
warranted for the claimed disability.  Thus, in a rating 
decision issued in February 1983, service connection was 
granted and a disability evaluation was assigned.

Then in the early 1990s, the veteran submitted a new claim to 
the RO.  In that claim, the veteran declared that she was 
experiencing a disability of the right wrist, elbows, right 
hip, shoulders, and feet.  She contended that these 
conditions were a by-product of her service-connected 
pulmonary sarcoidosis and/or the medications she was taking 
for the treatment of said disability.

In conjunction with her claim, the veteran underwent a VA 
Orthopedic Examination in May 2003.  Prior to the 
examination, the veteran informed the examiner that she had a 
20 plus year history of sarcoidosis that was being treated 
with Prednisone(r) therapy.  She complained of pain throughout 
various joints of her body.  The doctor reviewed the 
veteran's claims folder and medical file, and after examining 
her, the doctor diagnosed the veteran as suffering 
inflammatory arthritis.  Specifically, the doctor wrote:

Inflammatory arthritis with objective 
evidence supplied by the bone scan of 
1998 with involvement of the hips, 
shoulders . . . .

....

It is this examiner's opinion that it is 
likely her inflammatory arthritis is 
related to her diagnosis of sarcoid. . . 
.

The examiner did not specifically comment on the veteran's 
feet, elbows, or right wrist.  Since that examination, the 
claim has been returned to the Board for review.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's appeal, VA's duties have been 
fulfilled to the extent possible regarding the issues of 
entitlement to service connection for inflammatory arthritis 
of the right hip and shoulders.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), and numerous 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that she 
needed to submit evidence supporting her assertions that she 
now suffers from disabilities of the shoulders and hip, and 
that these disabilities were caused by a service-connected 
disorder.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant and 
her custodian notice of the VCAA, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  Such a notice was accomplished via a VCAA 
undated letter forwarded in 2001 and through an SSOC issued 
in January 2003.  The VA also informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  Additionally, in order to ensure that an adequate 
evaluation of the veteran's disabilities was procured and 
before the VA, the veteran underwent numerous medical 
examinations during the course of her appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a recent medical examination in 
order to assess the severity and existence of the 
disabilities at issue.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before the VA - 
an opportunity that was exercised by the veteran.  It seems 
clear that the VA has given the veteran every opportunity to 
express her opinions with respect to her claim for service 
connection for inflammatory arthritis of the shoulders and 
right hip; the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's disabilities.  

The Board notes that the VCAA notification  sent to the 
appellant properly notified her of her statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Since the issuance of that letter, the appellant 
has provided additional information to the VA and that 
information has been readily accepted by the VA.  An 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
January 14, 2003), the United States Court of Appeals for 
Veterans Claims (Court) discussed the statutory requirement 
in 38 U.S.C.A. § 5103(a) that VCAA notice be sent to a 
claimant before the initial adjudication of the claim.  
Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a new 
substantive appeal by the claimant.  The prior actions of the 
appellant would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of 
the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the appellant's claim null and void because 
of lack of strict VCAA compliance.  Furthermore, the Board 
does not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
She was provided with notice of the appropriate law and 
regulations.  She was provided notice of what evidence she 
needed to submit, and notice of what evidence VA would secure 
on her behalf.  She was given ample time to respond.  The 
veteran was not prejudiced because she does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
her claims seeking entitlement to service connection for 
inflammatory arthritis of the shoulders and right hip.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims." Conway v. Principi, 353 F.3D 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the appellant, and she was not prejudiced by 
any defect in the timing of that notice regarding the issues 
of service connection for inflammatory arthritis of the 
shoulders and right hip.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims regarding the 
issues of service connection for inflammatory arthritis of 
the shoulders and right hip, and to respond to VA notices.  
Moreover, the Board is granting service connection for 
inflammatory arthritis of the shoulders and right hip.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  The United States 
Court of Appeals for Veterans Claims (Court), clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

In this instance, the veteran now suffers from inflammatory 
arthritis of both shoulders and the right hip.  A VA doctor 
has etiologically linked these disabilities with the 
veteran's service-connected pulmonary sarcoidosis.  In other 
words, medical evidence has been presented that shows a 
relationship between the reported symptomatology and the 
current disability.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Medical evidence 
positively and conclusively etiologically linking the 
veteran's inflammatory arthritis of the right shoulder, left 
shoulder, and right hip with the veteran's service-connected 
pulmonary sarcoidosis has been presented.  As such, the 
requirements of the laws and statutes with respect to service 
connection have been met, and veteran's claim for entitlement 
to service connection is granted.  


ORDER

Service connection for inflammatory arthritis of the right 
hip secondary to the veteran's service-connected pulmonary 
sarcoidosis is granted.

Service connection for inflammatory arthritis of the right 
and left shoulder secondary to the veteran's service-
connected pulmonary sarcoidosis is granted.


REMAND

As reported in the Introduction portion of this action, in 
June 2000 the Board remanded the case and requested that the 
RO obtain additional information concerning the appellant's 
claims.  It was requested that the veteran undergo VA medical 
examination for the purpose of determining the nature, cause, 
and etiology of any bony or soft tissue pathology of the 
veteran's wrists, elbows, shoulders, right hip, and ankles.  

After reviewing the claims folder, it is the Board's opinion 
that the RO did not comply with the remand instructions.  
That is, although the veteran underwent medical examinations 
in 2002 and 2003, the examiners did not specifically comment 
on any found, or not found, disabilities of the elbows, 
wrist, and ankles.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  Further, 
the examination of the lower extremities should include 
evaluation of the veteran's feet. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue on 
appeal.

2.  The RO should schedule the veteran 
for an examination by the appropriate 
medical specialist for the purpose of 
determining the nature, cause, and 
etiology of any bony or soft tissue 
pathology of the veteran's wrists, 
elbows, feet, and ankles, due either to 
Prednisone(r) or service-connected 
disabilities, or both.

Even if the examination cannot be 
completed due to the veteran's physical 
condition, or for any other purpose, the 
claim files should be reviewed for the 
purpose of responding to the question 
posed.

The diagnoses or opinions should 
specifically address whether the veteran 
has rheumatoid arthritis, degenerative 
arthritis, inflammatory arthritis, 
synovitis, avascular necrosis or any form 
of myopathy affecting the noted joints 
which is either proximately due to or the 
result of any service-connected 
disability, such as pulmonary 
sarcoidosis, or combination of 
disabilities or medication (Prednisone(r)) 
therefor or is aggravated by these.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the remaining issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2003) failure of the veteran to cooperate by attending the 
requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



